Citation Nr: 0007737	
Decision Date: 03/22/00    Archive Date: 03/28/00

DOCKET NO.  94-29 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for headaches, to 
include as a result of undiagnosed illness.

2.  Entitlement to service connection for loss of hair, to 
include as a result of undiagnosed illness.

3.  Entitlement to service connection for brittle and split 
nails, to include as a result of undiagnosed illness.

4.  Entitlement to service connection for chronic fatigue, to 
include as a result of undiagnosed illness.

5.  Entitlement to service connection for joint pain, to 
include as a result of undiagnosed illness. 

6.  Entitlement to service connection for muscle aches, to 
include as a result of undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from July 1990 to April 
1992.  He served in the Southwest Asia Theater of Operations 
during the Persian Gulf War.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in June 1994 by the Indianapolis, 
Indiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In July 1994, the veteran filed a notice of 
disagreement, a statement of the case was issued, and the 
veteran filed a substantive appeal.

By rating decision in March 1997, the RO denied claims of 
entitlement to service connection for keratosis pilaris of 
the back, arms, and chest, for seborrheic dermatitis of the 
scalp, and face, and for acne of the chin and neck.  The 
veteran initiated an appeal and a statement of the case was 
issued in March 1998.  However, it does not appear that the 
appeal was completed with a substantive appeal, and those 
issues are therefore not in appellate status.  38 U.S.C.A. 
§ 7105(a).  The following decision of the Board addresses the 
issue of hair loss only without regard to the skin disorders 
adjudicated in the March 1997 rating decision. 


FINDINGS OF FACT

1.  The veteran had military service in the Southwest Asia 
theater of operations during the Persian Gulf War.

2.  The claims file includes medical diagnoses of tension 
headaches, loss of hair/male pattern baldness and 
onychoschizia, but there is no medical evidence of a nexus 
between any of these diagnosed disorders and the veteran's 
active military service.

3.  With regard to the claims for disabilities manifested by 
fatigue, joint pains and muscles aches, the claims file 
includes competent evidence of pertinent signs or symptoms, 
objective indications of chronic disability, and evidence of 
a nexus between chronic disability and an undiagnosed 
illness. 


CONCLUSIONS OF LAW

1.  The veteran's claims of entitlement to service connection 
for tension headaches, for loss of hair, and for brittle and 
split nails are not well grounded.  38 U.S.C.A. §§ 1117, 
5107(a) (West 1991); 38 C.F.R. § 3.317 (1999).

2.  The veteran's claims of entitlement to service connection 
for chronic fatigue, for joint pains and for muscle aches are 
well grounded.  38 U.S.C.A. §§ 1117, 5107(a) (West 1991); 
38 C.F.R. § 3.317 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In general, service connection may be granted for a 
disability resulting from disease or injury incurred or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

In addition to the above-referenced laws and regulations, 38 
U.S.C.A. § 1117 provides for service connection in cases 
where a veteran suffers from chronic disability resulting 
from an undiagnosed illness which became manifest during 
service on active duty in the Armed Forces in the Southwest 
Asia theater of operations during the Persian Gulf War, or 
that became manifest to a degree of 10 percent or more 
between the end of such service and December 31, 2001.   

38 C.F.R. § 3.317(a) further provides that the VA shall pay 
compensation to a Persian Gulf veteran who "exhibits 
objective indications of chronic disability" (manifested by 
certain signs or symptoms), which, by history, physical 
examination and laboratory tests cannot be attributed to any 
known clinical diagnosis.  Id.; see also 38 U.S.C.A. § 1117.  
Signs or symptoms which may be manifestations of undiagnosed 
illnesses include those involving fatigue, muscle pain and 
joint pain.  38 C.F.R. § 3.317(b). "Objective indications" 
include both objective evidence perceptible to an examining 
physician and other, non-medical indicators that are capable 
of independent verification.  38 C.F.R. § 3.317(a)(2).

However, the initial inquiry in reviewing any claim before 
the Board is whether the veteran has presented evidence of a 
well-grounded claim, that is, one which is plausible or 
capable of substantiation.  The veteran carries the burden of 
submitting evidence "sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  A well-grounded claim for service connection 
requires that three elements be satisfied.  First, there must 
be competent evidence of a current disability, as established 
by a medical diagnosis; second, there must be competent 
evidence of an incurrence or aggravation of a disease or 
injury in service, as established by lay or medical evidence, 
as appropriate; and third, there must be competent evidence 
of a nexus or relationship between the inservice injury or 
disease and the current disorder, as established by medical 
evidence or a medical opinion.  See generally Epps v. Gober, 
126 F.3d. 1464 (Fed. Cir. 1997).

A service connection claim may also be well grounded, under 
38 C.F.R. § 3.303(b), if evidence, regardless of its date, 
shows that a veteran had a chronic condition in service and 
still has such condition.  Such evidence must be medical, 
unless it relates to a condition as to which, under the 
court's case lay, lay observation is competent.  If a chronic 
condition in service and since service is not shown, the 
claim may still be well grounded on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service, 
continuity of symptomatology is demonstrated thereafter, and, 
competent evidence relates a present disorder to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 493 
(1997).

With respect to claims involving Persian Gulf veterans, a 
well-grounded claim for compensation under 38 U.S.C.A. 
§ 1117(a) and 38 C.F.R. § 3.317 for disability due to 
undiagnosed illness requires the submission of evidence of:  
(1) Active military, naval, or air service in the Southwest 
Asia Theater of Operations during the Persian Gulf War; (2) 
the manifestation of one or more signs or symptoms of an 
undiagnosed illness; (3) objective indications of chronic 
disability during the relevant period of service or to a 
degree of disability of 10 percent or more within the 
specified presumptive period; and (4) a nexus between the 
chronic disability and the undiagnosed illness.  See 
VAOPGCPREC 4-99 (May 3, 1999).


A.  Headaches, Loss of Hair, Brittle and Split Nails.

With regard to the claims based on headaches, loss of hair 
and brittle and split nails, the claims file includes medical 
diagnoses of disabilities.  Specifically, at VA examinations, 
examining physicians have diagnosed tension headaches, male 
pattern baldness, and onychoschizia.  Tension headaches were 
diagnosed at VA general medical examinations in March 1996 
and February 1998.  Male pattern baldness was diagnosed at a 
VA neurological examination in January 1994 and at VA skin 
examinations in April 1996 and February 1998.  Onychoschizia 
was diagnosed at a VA neurological examination in January 
1994 and at a VA skin examination in February 1998.  

Since medical personnel have attributed the veteran's 
headaches, loss of hair and split and brittle nails to 
clinically diagnosed disorders, the undiagnosed illness 
provisions of 38 U.S.C.A. § 1117 need not be considered as 
the fact that there are medical diagnoses renders the claims 
not well-grounded under that statute.  

Further, after reviewing the record, the Board is unable to 
find any medical evidence of a nexus or link between any of 
these three medically diagnosed disorders and the veteran's 
active military service. The veteran's service medical 
records do not document complaints or clinical findings of 
headaches, loss of hair or problems with the nails.  The 
report of VA general medical examination in November 1992, 
just a few months after the veteran's discharge from service, 
is also silent with regard to any pertinent complaints and 
clinical findings.  Moreover, there is otherwise no medical 
opinion of record suggesting a link between the veteran's 
tension headaches, loss of hair or split and brittle nails 
and his military service.  The Board emphasizes that while 
the veteran may believe that such a link exists, in order to 
well-ground a service connection claim there must be medical 
evidence of such a link.  Laypersons are not competent to 
render opinions regarding medical causation.  Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  Consequently, lay 
assertions of medical causation cannot constitute evidence to 
render a claim well-grounded under 38 U.S.C.A. § 5107(a).  
Further, to the extent that male pattern baldness and/or 
split and brittle nails may be considered developmental or 
congenital in nature, such defects are not considered a 
disease or injury within the meaning of applicable 
legislation concerning service connection, 38 C.F.R. 
§ 3.303(c).  At any rate, assuming for the sake of argument 
that they can be considered as a disease or injury under VA 
law, without medical evidence of a nexus to service, they are 
not well-grounded.  

B.  Fatigue, Joint Pain and Muscle Aches.

The evidence of record reveals that there has not been a 
definite diagnosis to account for the veteran's complaints of 
fatigue, muscle aches, and joint pain.  The Board therefore 
looks to the provisions of 38 U.S.C.A. § 1117 to see if the 
claims are well-grounded under the provisions dealing with 
disability due to undiagnosed illness.  

The record shows that the veteran had the requisite military 
service during the Persian Gulf War.  The General Counsel's 
opinion cited earlier also provides that a well-grounded 
claim requires proof of one or more signs or symptoms of 
undiagnosed illness.  In this regard, the veteran's reports 
of fatigue, muscle aches, and joint pain are deemed to be 
sufficient to meet that element, as such symptoms are 
reasonably susceptible to observation on his part.  With 
respect to the third element for a well-grounded claim, 
"objective indications" include both objective evidence 
perceptible to an examining physician and other nonmedical 
indicators which are capable of independent verification.  
After reviewing the various medical records which include 
pertinent complaints voiced by the veteran as well as medical 
references to multiple joint pains, increasing fatigue and 
muscle aches, the Board believes that there are sufficient 
objective indications of record.  The Board also believes the 
veteran's statements and testimony regarding a nexus 
encompasses matters which are capable of lay observation so 
as to effectively well-ground these claims.  38 U.S.C.A. 
§ 5107(a). 



ORDER

The veteran's claims of entitlement to service connection for 
headaches, for loss of hair, and for brittle and split nails 
are not well-grounded.  To this extent, the appeal is denied.  

The veteran's claims of entitlement to service connection for 
chronic fatigue, for joint pain, and for muscle aches are 
well-grounded.  To this extent, the appeal is granted, 
subject to the provisions set forth in the following remand 
portion of this decision. 


REMAND

With regard to the well-grounded claims of entitlement to 
service connection for chronic fatigue, joint pains and 
muscle aches, the VA by law has a duty to assist the veteran.  
38 U.S.C.A. § 5107(a).  Moreover, as these claims involve 
consideration of whether the reported symptoms are due to 
undiagnosed illness, matters of some medical complexity are 
raised which must be resolved.  

The Board notes that although the veteran has been duly 
afforded various VA medical examinations, several reports 
refer to possible chronic fatigue syndrome and possible 
fibromyalgia.  It appears, however, that no clear medical 
diagnoses have been rendered.  In view of this apparent 
uncertainty, additional development of the medical evidence 
is necessary before the Board may proceed with appellate 
review.  



Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  Any VA medical records (not already 
in the claims file) documenting treatment 
for fatigue, joint pains and/or muscle 
aches, should be obtained and made of 
record. 

2.  The veteran should be scheduled for 
special VA examinations to ascertain the 
nature and etiology of his claimed 
symptomatology of fatigue, joint pains 
and muscle aches.  It is imperative that 
the examiners review the claims file in 
connection with the examinations, and all 
indicated special studies and tests are 
to be accomplished.  All clinically 
perceptible indications of the claimed 
fatigue, joint pains and muscle aches 
should be reported by the examiners.  
After reviewing the claims file and 
examining the veteran, the examiners 
should clearly indicate whether or not 
the claimed fatigue, joint pains and 
muscle aches can be attributed to known 
clinical diagnoses.  

3.  After completion of the above, the RO 
should review the expanded record and 
determine whether the veteran's claims 
based on fatigue, joint pains and muscle 
aches can be granted under all applicable 
laws and regulations, including those 
addressing disability due to undiagnosed 
illness.  As to any claim which remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The purpose of this remand is to clarify matters of medical 
complexity.  The veteran and his representative are free to 
submit additional evidence and argument in support of the 
issues remanded by the Board. 


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 

